     Case 1:18-cr-00246-DAD-BAM Document 115 Filed 05/06/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   ANGELA L. SCOTT
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          Case No. 1:18-CR-00246-DAD-BAM

12                                   Plaintiff,          PRELIMINARY ORDER OF FORFEITURE

13                            v.

14    RICARDO ZEPEDA-NAVARRO,

15                                   Defendant.

16

17          Based upon the plea agreements entered into between plaintiff United States of America

18   and defendant Ricardo Zepeda-Navarro, it is hereby ORDERED, ADJUDGED and DECREED

19   as follows:

20          1.      Pursuant to 21 U.S.C. § 853(a), defendant Ricardo Zepeda-Navarro’s interest in

21   the following property shall be condemned and forfeited to the United States of America, to be

22   disposed of according to law:

23                  a. Black Smith & Wesson 9mm handgun and ammunition found in the Jeep

24                      Cherokee on October 17, 2018.

25          2.      The above-listed asset is property constituting, or derived from, any proceeds the

26   person obtained, directly or indirectly, as the result of such violation, or is property used, or

27   intended to be used, in any manner or part, to commit, or to facilitate the commission of, a

28   violation of 21 U.S.C. § 853(a).
                                                         1
     Case 1:18-cr-00246-DAD-BAM Document 115 Filed 05/06/20 Page 2 of 2

 1          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 2   to seize the above-listed property. The aforementioned property shall be seized and held by the

 3   U.S. Customs and Border Protection in their secure custody and control.

 4          4.      a. Pursuant to 21 U.S.C. § 853(n), and Local Rule 171, the United States shall

 5   publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney

 6   General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 7   General may direct shall be posted for at least thirty (30) consecutive days on the official internet

 8   government forfeiture site www.forfeiture.gov. The United States may also, to the extent

 9   practicable, provide direct written notice to any person known to have alleged an interest in the

10   property that is the subject of the order of forfeiture as a substitute for published notice as to those

11   persons so notified.

12                  b. This notice shall state that any person, other than the defendant, asserting a

13   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

14   days from the first day of publication of the Notice of Forfeiture posted on the official

15   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

16   whichever is earlier.

17          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,

18   this Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all

19   interests will be addressed.

20   IT IS SO ORDERED.
21
        Dated:     May 6, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                         2
